Citation Nr: 1714133	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  13-03 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for status post-coronary bypass surgery (CBS)/atherosclerotic cardiovascular disease (formerly claimed as a heart murmur).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel 

INTRODUCTION


The Veteran served on active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which granted the Veteran service connection and assigned an initial disability rating of 30 percent for the Veteran's status post-CBS/atherosclerotic cardiovascular disease. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While it regrets the delay, the Board finds additional development is necessary before adjudicating the Veteran's claim.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R § 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

When evaluating a those cardiovascular system disabilities covered by Diagnostic Codes 7000-7007, 7011, and 7015-7020, VA regulations require metabolic equivalent (MET) testing in all cases except when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or when a 100 percent evaluation can be assigned on another basis. 38 C.F.R. § 4.100(b).  Furthermore, when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the METs that result in the above-mentioned symptoms may be used as long as it is supported by specific examples. See 38 C.F.R. § 4.104 note 2.

In the instant case, the Veteran's VA cardiology care provider completed a letter detailing the Veteran's METs level based upon stress testing completed in July 2012.  The letter further stated the Veteran would benefit from a review of his service-connected heart disability, and additional medical testing to attain the his current METs level.  Additionally, in a September 2015 VA Form 646, statement of accredited representative in appealed case, the Veteran's representative requested that the Veteran be afforded the opportunity to meet with an appropriate VA examiner to undergo testing regarding the severity of his current heart disability.  Finally, in an April 2014 statement, the Veteran questioned the adequacy of examinations that relied upon the July 2012 stress test, and stated that his heart condition was much worse than his current disability rating indicated.  

At present, no diagnostic testing has been completed to determine the Veteran's METs level since the July 2012 stress test.  A new VA examination is necessary where there is evidence, including statements by the Veteran, that a service-connected disability is worse than reported on a VA examination, and the last examination is too remote to constitute a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given the above-noted reasons, the Board finds a remand for a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination with an appropriate VA physician to assess the current severity of his service-connected status post -CBS/atherosclerotic cardiovascular disease.  Specifically, the examiner should perform the required METs testing needed to rate the Veteran's disability.  The claims folder should be made available to the examiner for review before the examination. 

In the event that the necessary METs testing cannot be performed due to a medical reason, the examiner should explain the reason in the examination report, and should then provide estimated METs supported by specific examples. 

2. Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

